927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry MILLNER, Plaintiff-Appellant,v.STATE OF MARYLAND PUBLIC DEFENDERS, Defendant-Appellee.
No. 90-1883.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-89-1090-WN)
Henry Millner, appellant pro se.
Alexander Wright, Jr., Office of the Attorney General of Maryland, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Henry Millner appeals from the district court's order granting summary judgment to defendant, State of Maryland Public Defenders, in his complaint of employment discrimination based on age and handicap.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Millner v. State of Maryland Public Defenders, CA-89-1090-WN (D.Md. Nov. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.